UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150612 MOODY NATIONAL REIT I, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 26-1812865 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6363 Woodway Drive, Suite 110 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 977-7500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of August 11, 2011, there were 426,773shares of the Registrant’s common stock issued and outstanding. EXPLANATORY NOTE REGARDING THIS FORM 10-Q/A This Amendment No.1 on Form 10-Q/A amends the Form 10-Q for the quarter ended June 30, 2011 for Moody National REIT I, Inc. (the “Company”), initially filed with the Securities and Exchange Commission (the “SEC”) on August 15, 2011 (the “original Form 10-Q”). As disclosed in the Company’s Current Report on Form 8-K filed with the SEC on February 14, 2012, Pannell Kerr Forster of Texas, P.C. (“PKF”) notified the Company that it could not be considered an independent auditor for the 2009, 2010 and 2011 fiscal years.As a result, the Company has engaged Frazier & Deeter, LLC (“Frazier & Deeter”) as its independent registered public accounting firm to (1) audit the 2009 and 2010 consolidated financial statements of the Company and (2) review the interim consolidated financial statements included in the Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2011, June 30, 2011 and September 30, 2011.On February 14, 2012, Frazier & Deeter notified the Company that they had completed their reviews of the interim consolidated financial statements for the three and six months ended June 30, 2011.Other than as noted below, the Company did not record any changes to the interim consolidated financial statements referred to above based on the review performed by Frazier & Deeter.The opinion of Frazier & Deeter is included as Exhibit 15.1 to this Form 10-Q/A. The Company is filing this Form 10-Q/A to republish the unaudited consolidated financial statements for the three and sixmonths ended June 30, 2011, as reviewed by Frazier & Deeter.No items in the original Form 10-Q are amended hereby other than (1) adding a line item for accrued dividend payable to the condensed consolidated statements of cash flow, (2) clarifying that the shares of restricted stock held by directors of the Company are excluded from the calculation of earnings per share for all periods except for the three months ended June 30, 2011 and that the impact of such restricted stock for the three months ended June 30, 2011 was not material (page 12) and (3) correcting typographical errors. The information included in this Form 10-Q/A has not been updated to reflect other events occurring after the original Form 10-Q or to modify or update those disclosures affected by subsequent events. In addition, pursuant to the rules of the SEC, this Form 10-Q/A contains currently-dated certifications from the Company’s Chief Executive Officer and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. MOODY NATIONAL REIT I, INC. FORM 10-Q June 30, 2011 INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (unaudited) 3 Condensed Consolidated Statements of Equity for the six months ended June 30, 2011 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 PART II OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. [Removed and Reserved] 42 Item 5. Other Information 42 Item 6. Exhibits 43 1 Index PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2010 (Unaudited) ASSETS Investment in hotel properties, net $ $ Cash Restricted cash Accounts receivable, net of allowance of $5,000 and $3,000, respectively Note receivable ¾ Prepaid expenses and other assets Deferred loan costs, net of accumulated amortization of $30,315 and $16,112, respectively Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable $ $ Accounts payable and accrued expenses Due to related parties Dividends payable Deferred income tax liability Total Liabilities Special Partnership Units¾ 100 Special Units of the Operating Partnership Equity: Stockholders’ equity: Common stock, $0.01 par value per share; 400,000,000 shares authorized, 407,158 and 350,049 issued and outstanding at June 30, 2011 and December 31, 2010, respectively Preferred stock, $0.01 par value per share; 50,000,000 shares authorized, no shares issued and outstanding ¾ ¾ Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest- 100 common units of the Operating Partnership Noncontrolling interest in consolidated joint ventures Total Equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 2 Index MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six months ended June 30, Revenue Room revenue $ Other hotel revenue Total hotel revenue Interest income from note receivable ¾ ¾ Total revenue Expenses Hotel operating expenses Property taxes, insurance and other Depreciation Property acquisition ¾ ¾ Organization ¾ ¾ Corporate general and administrative Total expenses Operating Income (Loss) ) ) Interest expense and amortization of deferred loan costs Income (loss) before income taxes ) ) Income tax expense (benefit) Current Deferred ) ¾ ) ¾ Total Income Tax Expense Net Income (Loss) (Income) loss attributable to noncontrolling interest from consolidated joint ventures ) ) (Income) loss attributable to noncontrolling interest in common operating partnership units ) ) Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) Net income (loss) per common share, basic and diluted $ $ ) $ ) $ ) Dividends declared per common share $ Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements 3 Index MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY Six months ended June 30, 2011 (Unaudited) Common Stock Preferred Stock Noncontrolling Interest in Operating Partnership Number of Shares Par Value Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Number of Units Value Noncontrolling Interest in Joint Ventures Total Equity Balance at January 1, 2011 $ ¾ $
